Case 1:20-cv-00905-DDD-STV Document 31 Filed 10/27/20 USDC Colorado Page 1 of 9




                        IN THE UNITED STATES DISTRICT
                     COURT FOR THE DISTRICT OF COLORADO
                            Judge Daniel D. Domenico

        Case No. 1:20-cv-00905-DDD-STV


        WOLVERINE ENERGY HOLDINGS, LLC,

             Plaintiff,

        v.

        NOBLE ENERGY, INC.,

             Defendant.


             ORDER GRANTING DEFENDANT’S MOTION TO DISMISS


             Plaintiff Wolverine Energy Holdings, LLC and its predecessors years
        ago leased the rights to develop certain oil and gas rights it owns in Weld
        County, Colorado, to Defendant Noble Energy, Inc. Among other things,
        the lease allows Noble to “unitize” or combine Wolverine’s rights with
        others in the area to be extracted together, a process that Colorado law
        calls “pooling” and encourages for the efficient development of mineral
        resources.
             In 2018, Noble sought, and, through the processes required by that
        law, the Colorado Oil and Gas Conservation Commission issued two
        pooling orders that included Wolverine’s property as leased interests.
        The problem is that the lease only allowed pooling into units of less than
        640 acres, but the Commission’s orders pooled more than that. Wolver-
        ine then filed this suit seeking a declaration that its interests be deemed
        unleased. This matters because if Wolverine is deemed a non-leased
        owner it is entitled to a greater portion of the proceeds of production
        than it is under the lease.
Case 1:20-cv-00905-DDD-STV Document 31 Filed 10/27/20 USDC Colorado Page 2 of 9




            Currently before the court is Noble’s motion to dismiss, which argues
        for a variety of reasons that Wolverine’s claims fail as a matter of law.
        While Wolverine has a point that Noble seems to have violated the re-
        striction on pool size in the lease, it did not object to being included in
        the pooling orders during the process created by statute and regulation
        for doing so. Nor did it sue for breach of the lease. Instead, it has in
        essence asked this court to rewrite the state commission’s orders after
        the fact, a remedy it is not entitled to. The court GRANTS Noble’s mo-
        tion.

                                    BACKGROUND

            In reviewing Noble’s motion to dismiss for failure to state a claim
        under Federal Rule of Civil Procedure 12(b)(6), the court accepts as true
        the well-pleaded factual allegations in the complaint. Ashcroft v. Iqbal,
        556 U.S. 662, 678 (2009).
            This case centers on an oil and gas lease (the “Lease”) to the land and
        underlying hydrocarbons in E½NE¼ of Section 24, Township 3 North,
        Range 65 West, 6th P.M., Weld County, Colorado. Doc. 2 (“Compl.”) at
        ¶ 1. The Lease was initially issued in 1970 by Dick Nolan as lessor to D.
        Kirk Tracy as lessee. Id. Noble later acquired Mr. Tracy’s interest. Id. at
        ¶ 7. And Wolverine obtained Mr. Nolan’s interest in 2019. Id.
            Paragraph sixteen of the Lease authorizes Noble to “unitize” the hy-
        drocarbons subject to the Lease “with any other lease or leases or por-
        tions thereof,” provided that such “unitization shall cover the gas rights
        only and comprise an area not exceeding approximately 640 acres.” Id.
        at ¶ 8. For the layman, “unitization” or “pooling”1 is a legal process by


        1  The parties use the terms “unitization” and “pooling” interchangea-
        bly, even though there is authority to suggest that they aren’t perfect
        synonyms:


                                             2
Case 1:20-cv-00905-DDD-STV Document 31 Filed 10/27/20 USDC Colorado Page 3 of 9




        which two or more tracts of land are combined into one unit for purposes
        of development of oil and gas resources. Timothy C. Dowd, et al., Rocky
        Mtn. Mineral L. Found. Ann. Inst., Statutory Pooling and the Unleased
        Mineral Owner § 13-8 (July 2019). Before pooling statutes were enacted,
        the common law entitled an owner of land who drilled an oil well to gain
        ownership to all oil and gas produced by the well, whether or not the oil
        and gas were located under the owner’s land or migrated to the well from
        his neighbor’s land. Robert E. Hardwicke, The Rule of Capture and Its
        Implications as Applied to Oil and Gas, 13 Tex. L. Rev. 391, 393 (1935)
        (“The owner of a tract of land acquires title to the oil or gas which he
        produces from wells drilled thereon, though it may be proved that part
        of such oil or gas migrated from adjoining lands.”). Pooling statutes were
        enacted to counteract the tragedy-of-the-commons problem caused by
        the rule of capture. The classic example of the problem was the oil well
        drilled near Beaumont, Texas at the turn of the twentieth century:

              On January 10, 1901, near Beaumont, Texas, Captain An-
              thony F. Lucas and his drilling team struck oil after drill-
              ing more than 1,000 feet into the Spindletop salt dome. The


              We note that unitization is similar to pooling, in that it also
              involves the combination of individual tracts of land into a
              larger unit for purposes of oil and gas development. How-
              ever, the terms are not identical, and the unitization pro-
              cess is separate and distinct from the more typical spacing
              unit and pooling processes. The term unitization is
              properly used to describe “the joint operation of all or some
              portion of a producing reservoir.” The statutory unitiza-
              tion process is typically semi-voluntary, meaning that in-
              terest owners are required to vote to approve a plan of unit-
              ization, but the plan becomes effective as to all interests
              once a certain percentage of owners, as set by statute, ap-
              prove the plan.

        Dowd et al., Statutory Pooling § 13-9. (July 2019). For purposes of this
        case, though, it appears the difference does not change the analysis.


                                            3
Case 1:20-cv-00905-DDD-STV Document 31 Filed 10/27/20 USDC Colorado Page 4 of 9




              “black plume” that shot into the sky rose to twice the der-
              rick height. This initial Spindletop well produced 800,000
              barrels of oil in its first nine days, a world record. A hyste-
              ria of speculation followed, “with wells being drilled as
              close together as physically possible.” By the end of 1901,
              440 wells had been drilled on the 125-acre hill where
              Spindletop was located. The disastrous effects of this “oil
              rush” were manifest in the rapidly diminishing production
              returns. In 1904, only 100 of the 1,000 wells that had been
              drilled around Spindletop were producing at least 10,000
              barrels per day. When Captain Lucas returned to
              Spindletop in 1904, he noted, “The cow was milked too
              hard, and moreover she was not milked intelligently.”


        Rance L. Craft, Of Reservoir Hogs and Pelt Fiction: Defending the Ferae
        Naturae Analogy Between Petroleum and Wildlife, 44 Emory L.J. 697,
        701 (1995). This explosion in gas development caused pressure in the
        gas reservoir to dissipate, “leaving substantial amounts of oil in the
        ground that might have been recovered under a more rational plan of
        development.” Dowd, Statutory Pooling § 13-3. Pooling statutes, along
        with well-spacing and other reforms, were states’ response to the prob-
        lems caused by the rule of capture.

           Pooling is permitted in Colorado under Colorado Revised Statutes
        Section 34-60-116 and that provision’s implementing regulations 2 Colo.
        Code Regs. § 404-1:530. Upon application to the Colorado Oil and Gas
        Conservation Commission, “when two or more separately owned tracts
        are embraced within a drilling unit, or when there are separately owned
        interests in all or a part of the drilling unit, then persons owning the
        interests may pool their interests for the development and operation of
        the drilling unit.” Colo. Rev. Stat. § 34-60-116(6)(a). “In the absence of
        voluntary pooling,” however, “the [Commission], upon the application of
        a person who owns, or has secured the consent of the owners of, more
        than forty-five percent of the mineral interests to be pooled, may enter


                                              4
Case 1:20-cv-00905-DDD-STV Document 31 Filed 10/27/20 USDC Colorado Page 5 of 9




        an order pooling all interests in the drilling unit for the development
        and operation of the drilling unit.” Id. § 34-60-116(6)(b)(I); 2 Colo. Code
        Regs. § 404-1:530(a) (same). An application must demonstrate that the
        non-consenting owners “were tendered a good faith, reasonable offer to
        lease or participate no less than ninety (90) days prior to an involuntary
        pooling hearing.” 2 Colo. Code Regs. § 404-1:530(b). Sixty days after re-
        ceiving an offer to lease, an owner is deemed non-consenting if he does
        not respond to the offer. Id. § 404-:530(c)(2).

           Section 34-60-116 makes material distinctions between consenting
        and nonconsenting owners of interests subject to a pooling order. Con-
        senting owners of a drilling unit” are entitled to recover “one hundred
        percent of the nonconsenting owner’s share of the cost of surface equip-
        ment” and “one hundred percent of the nonconsenting owner’s share of
        the cost of operation of the well or wells,” starting “with first production
        and continuing until the consenting owners have recovered such costs”
        Id. § 34-60-116(7)(b)(I). Consenting owners may also recover “two hun-
        dred percent” of the proportionate “costs and expenses of staking, well
        site preparation, obtaining rights-of-way, rigging up, drilling, rework-
        ing, deepening or plugging back, testing, and completing the well, . . .
        [and] equipment in the well, including the wellhead connections.” Id.
        § 34-60-116(7)(d)(I). Leased owners are considered consenting owners
        under Section 34-60-116 and are entitled to the royalty rate in their
        lease. See id. As for “unleased nonconsenting mineral owners,” the pool-
        ing statute prohibits the Colorado Oil and Gas Conservation Commis-
        sion from entering “an order pooling” such “unleased nonconsenting
        mineral owner . . . over protest of the owner unless the commission” re-
        ceives evidence that the unleased nonconsenting owner received, 60
        days before the hearing on the pooling application, “a reasonable offer,




                                             5
Case 1:20-cv-00905-DDD-STV Document 31 Filed 10/27/20 USDC Colorado Page 6 of 9




        made in good faith, to lease upon terms no less favorable than those cur-
        rently prevailing in the area.” Id. § 34-60-116(7)(b)(II).

            The crux of this case is whether Wolverine should be deemed a con-
        senting, non-leased working-interest owner, as Wolverine contends it is.
        In oil-and-gas speak, a working-interest owner is the party who pos-
        sesses the right to exploit minerals on the land. Working Interest,
        Black’s Law Dictionary (11th ed. 2019). A working interest is different
        than a royalty interest in that a royalty-interest owner leases its right
        to exploit the minerals in exchange for a royalty on production proceeds.

            In 2011 and 2018, Noble applied for, and received, three separate
        pooling orders from the Commission for three pools in Weld County that
        incorporated the minerals subject to the Lease. Compl. at ¶¶ 9–39. The
        two pooling orders issued in 2018 pooled interests of larger than 640
        acres, the unitization limit permitted by the Lease. Id. at ¶¶ 16, 24. Wol-
        verine’s predecessor-in-interest received notice of the 2018 pooling or-
        ders. Compl. at ¶¶ 17, 26. And the pooling orders specify that they in-
        clude Wolverine’s interest and, importantly, that that interest was sub-
        ject to a lease. See, e.g., Doc. 10-4 at 3, 6, 14.2

            Wolverine alleges that Noble “lack[ed] the contractual authority to
        pool the Lease” in this way. Id. at ¶¶ 21, 29. Wolverine seeks a declara-
        tory judgment that it is entitled to the larger royalty interest of a work-
        ing-interest owner under the pooling statute, than it would be entitled



        2    Even though this document, and several others, are evidence extrin-
        sic to the complaint, the court will nevertheless consider it because it is
        a “document[] referred to in the complaint” that is “central to the plain-
        tiff’s claim and the parties do not dispute the documents’ authenticity.”
        Waller v. City & Cty. of Denver, 932 F.3d 1277, 1282 (10th Cir. 2019)
        (quoting Jacobsen v. Deseret Book Co., 287 F.3d 936, 941 (10th Cir.
        2002)).
                                               6
Case 1:20-cv-00905-DDD-STV Document 31 Filed 10/27/20 USDC Colorado Page 7 of 9




        to under the Lease. Noble now moves to dismiss the complaint. Doc. 10.

                                       ANALYSIS

           When presented with a motion to dismiss for failure to state a claim
        under Federal Rule of Civil Procedure 12(b)(6), a court “must accept all
        the well-pleaded allegations of the complaint as true and must construe
        them in the light most favorable to the plaintiff.” Alvarado v. KOB-TV,
        L.L.C., 493 F.3d 1210, 1215 (10th Cir. 2007) (internal quotation marks
        omitted). “Mere ‘labels and conclusions’ and ‘a formulaic recitation of the
        elements of a cause of action’ will not suffice.” Khalik v. United Air
        Lines, 671 F.3d 1188, 1191 (10th Cir. 2012) (quoting Bell Atl. Corp. v.
        Twombly, 550 U.S. 544, 555 (2007)). So a court can “disregard conclusory
        statements and look only to whether the remaining, factual allegations
        plausibly suggest the defendant is liable.” Id. “A claim has facial plausi-
        bility when the plaintiff pleads factual content that allows the court to
        draw the reasonable inference that the defendant is liable for the mis-
        conduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

           All of Wolverine’s claims depend on its assertion that the 2018 pool-
        ing orders exceeded the 640-acre maximum permitted by the Lease, and
        so “Wolverine’s minerals [were] effectively unleased.” Doc. 14 at 7. The
        first premise is true: the pooling orders go beyond the approximate-acre-
        age limit in the Lease. And Wolverine cites persuasive authority that
        supports the common-sense notion that such limits are of financial value
        and a lessee that wants to pool beyond them ought generally to have to
        pay to do so. See, e.g., Browning Oil Co. v. Luecke, 38 S.W.3d 625, 642
        (Tex. App. 2000) (“In contravention of this intent, Lessees drilled wells
        they knew would not fit within the eighty acre spacing requirement and
        exceeded the authority granted in the pooling provisions.”).

           But there is at least one missing step in reaching the conclusion of

                                            7
Case 1:20-cv-00905-DDD-STV Document 31 Filed 10/27/20 USDC Colorado Page 8 of 9




        Wolverine’s conclusion: just because pooling orders went beyond the
        Lease’s limits does not mean that a federal court can essentially rewrite
        the Commission’s orders and require that Wolverine be treated differ-
        ently under state law and regulation than the state agency has ordered.

           Wolverine admits it received notice of the proposed pooling orders,
        and at that time did not object to Noble or the Commission. Compl. at
        ¶¶ 17, 26. And the pooling orders, required by statute to “determine the
        interest of each owner in the unit and provide that each consenting
        owner is entitled to receive, subject to royalty or similar obligations,”
        Colo. Rev. Stat. § 34-60-116 (7)(a)(II), in fact did so. The orders specify
        that they include Wolverine’s interest and that that interest was subject
        to a lease. See, e.g., Doc. 10-4 at 3, 6, 14.

           Wolverine now asks this court to declare that that characterization
        was incorrect. More to the point, it asks this court to declare that despite
        the Commission’s orders, Wolverine must be treated as an unleased in-
        terest under state law. That the court cannot do. If Wolverine wished to
        challenge its inclusion as a leased interest under state law it should
        have objected during the process authorized by state law. To the extent
        Wolverine is challenging the way its interest is classified under the 2018
        pooling orders, that is an action for violation of Article 60 of Title 34 of
        the Colorado Revised Statutes and is thus barred by the one-year statute
        of limitations in Colo. Rev. Stat. § 34-60-115. If Wolverine wished to sue
        Noble for breach of contract, that might be an alternative, but it has not
        done so either.

           For these reasons, Wolverine is thus barred from bringing this ac-
        tion.




                                               8
Case 1:20-cv-00905-DDD-STV Document 31 Filed 10/27/20 USDC Colorado Page 9 of 9




                                   CONCLUSION

           The court GRANTS Noble’s motion to dismiss. Doc. 10. The clerk is
        directed to enter judgment in favor of Noble and terminate the case.

           Dated: October 27, 2020.            BY THE COURT:




                                               _____________________________
                                               Daniel D. Domenico
                                               United States District Judge




                                           9
